     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 1 of 19 Page ID #:290




 1   NICOLA T. HANNA
     United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     ROSALIND WANG (Cal. Bar No. 218626)
 4   Assistant United States Attorney
     Santa Ana Branch Office
 5        United States Courthouse
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone: (714) 338-3547
 7        Facsimile: (714) 338-3708
          E-mail:    Rosalind.wang@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,              SA No. CR 19-136-JVS
13
               Plaintiff,                   PLEA AGREEMENT FOR DEFENDANT RAIF
14                                          WADIE ISKANDER
                     v.
15
     RAIF WADIE ISKANDER, et al.,
16
               Defendants.
17

18
          1.    This constitutes the plea agreement between RAIF WADIE
19
     ISKANDER (“defendant”) and the United States Attorney’s Office for
20
     the Central District of California (“the USAO”) in the above-
21
     captioned case.      This agreement is limited to the USAO and cannot
22
     bind any other federal, state, local, or foreign prosecuting,
23
     enforcement, administrative, or regulatory authorities.
24
                               DEFENDANT’S OBLIGATIONS
25
          2.    Defendant agrees to:
26
                a.     At the earliest opportunity requested by the USAO and
27
     provided by the Court, appear and plead guilty to count one of the
28
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 2 of 19 Page ID #:291




 1   indictment in United States v. Raif Wadie Iskander, et al., SA CR

 2   No. 18-123-AG, which charges defendant with Conspiracy to Distribute

 3   Oxycodone and Acquire a Controlled Substance by Misrepresentation,

 4   Fraud, Forgery, Deception, and Subterfuge, in violation of 21 U.S.C.

 5   §§ 846, 841(a)(1), 843(a)(3).

 6               b.     Not contest facts agreed to in this agreement.

 7               c.     Abide by all agreements regarding sentencing

 8   contained in this agreement.

 9               d.     Appear for all court appearances, surrender as

10   ordered for service of sentence, obey all conditions of any bond,

11   and obey any other ongoing court order in this matter.

12   Agree that all court appearances, including defendant’s change of

13   plea hearing and sentencing hearing, may proceed by video-

14   teleconference (“VTC”) or telephone, if VTC is not reasonably

15   available, so long as such appearances are authorized by General

16   Order 20-043 or another order, rule, or statute.          Defendant

17   understands that, under the Constitution, the United States Code,

18   the Federal Rules of Criminal Procedure (including Rules 11, 32, and

19   43), defendant may have the right to be physically present at these

20   hearings.    Defendant understands that right and, after consulting

21   with counsel, voluntarily agrees to waive it and to proceed

22   remotely.    Defense counsel also joins in this consent, agreement,

23   and waiver.      Specifically, this agreement includes, but is not

24   limited to, the following:

25                      i.   Defendant consents under Section 15002(b) of the

26   CARES Act to proceed with defendant’s change of plea hearing by VTC

27   or telephone, if VTC is not reasonably available.

28

                                            2
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 3 of 19 Page ID #:292




 1                    ii.   Defendant consents under Section 15002(b) of the

 2   CARES Act to proceed with defendant’s sentencing hearing by VTC or

 3   telephone, if VTC is not reasonably available.

 4                    iii. Defendant consents under 18 U.S.C. § 3148 and

 5   Section 15002(b) of the CARES Act to proceed with any hearing

 6   regarding alleged violations of the conditions of pre-trial release

 7   by VTC or telephone, if VTC is not reasonably available.

 8              e.    Not commit any crime; however, offenses that would be

 9   excluded for sentencing purposes under United States Sentencing

10   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

11   not within the scope of this agreement.

12              f.    Be truthful at all times with the United States

13   Probation and Pretrial Services Office and the Court.

14              g.    Pay the applicable special assessment at or before

15   the time of sentencing unless defendant has demonstrated a lack of

16   ability to pay such assessments.

17                              THE USAO’S OBLIGATIONS

18        3.    The USAO agrees to:

19              a.    Not contest facts agreed to in this agreement.

20              b.    Abide by all agreements regarding sentencing

21   contained in this agreement.

22              c.    At the time of sentencing, provided that defendant

23   demonstrates an acceptance of responsibility for the offense up to

24   and including the time of sentencing, recommend a two-level

25   reduction in the applicable Sentencing Guidelines offense level,

26   pursuant to U.S.S.G. § 3E1.1, and recommend and, if necessary, move

27   for an additional one-level reduction if available under that

28   section.

                                            3
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 4 of 19 Page ID #:293




 1               d.   At the time of sentencing, move to dismiss the

 2   remaining counts of the indictment as against defendant.            Defendant

 3   agrees, however, that at the time of sentencing the Court may

 4   consider any dismissed charges in determining the applicable

 5   Sentencing Guidelines range, the propriety and extent of any

 6   departure from that range, and the sentence to be imposed.

 7               e.   Because the justice system is facing an unprecedented

 8   crisis through the backlog of cases, the parties agree that the

 9   defendant is entitled to a two-level variance as recognition of

10   defendant’s early acceptance of responsibility, which will lessen

11   the burden on the court system by: (1) waiving any right to presence

12   and pleading guilty at the earliest opportunity by VTC (or

13   telephone, if VTC is not reasonably available); (2) waiving any

14   right to presence and agreeing to be sentenced by VTC (or telephone,

15   if VTC is not reasonably available) should the Central District of

16   California’s General Order allow for it; (3) agreeing to appear at

17   all other times by VTC or telephone; and (4) waiving all appellate

18   rights.

19               f.   Should the Court sentence defendant to a term of

20   imprisonment, recommend that defendant not be required to self-

21   surrender to serve defendant’s sentence until on or after February

22   1, 2021, unless defendant violates the conditions of his bond.

23               g.   Recommend that defendant be sentenced to a term of

24   imprisonment no higher than the low end of the applicable Sentencing

25   Guidelines range, provided that the offense level used by the Court

26   to determine that range is 25 or higher and provided that the Court

27   does not depart downward in offense level or criminal history

28   category.    For purposes of this agreement, the low end of the

                                            4
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 5 of 19 Page ID #:294




 1   Sentencing Guidelines range is that defined by the Sentencing Table

 2   in U.S.S.G. Chapter 5, Part A.

 3                               NATURE OF THE OFFENSE

 4        4.    Defendant understands that for defendant to be

 5   guilty of the crime charged in count one of the indictment, that is,

 6   Conspiracy to Distribute Oxycodone and Acquire a Controlled

 7   Substance by Misrepresentation, Fraud, Forgery, Deception, and

 8   Subterfuge, in violation of Title 21, United States Code, Sections

 9   846, 841(a)(1), 843(a)(3), the following must be true: (1) beginning

10   on a date unknown and continuing to on or about April 18, 2019,

11   there was an agreement between two or more persons to distribute

12   oxycodone and to acquire a controlled substance by

13   misrepresentation, fraud, forgery, deception, or subterfuge; and (2)

14   defendant joined in the agreement knowing of its purpose and

15   intending to help accomplish that purpose.         Defendant admits that

16   defendant is, in fact, guilty of this offense as described in count

17   one of the indictment.

18                                      PENALTIES

19        5.    Defendant understands that the statutory maximum

20   sentence that the Court can impose for a violation of Title 21,

21   United States Code, Sections 846, 841(a)(1), (b)(1)(C), as charged

22   in count one of the indictment, is: 20 years’ imprisonment; a

23   lifetime period of supervised release; a fine of up to $1,000,000 or

24   twice the gross gain or gross loss resulting from the offense,

25   whichever is greatest; and a mandatory special assessment of $100.

26        6.    Defendant understands that the statutory mandatory

27   minimum sentence that the Court must impose for a violation of Title

28   21, United States Code, Sections 846, 841(a)(1), (b)(1)(C), as

                                            5
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 6 of 19 Page ID #:295




 1   charged in count one of the indictment, is a three-year period of

 2   supervised release if a term of imprisonment is imposed.

 3        7.    Defendant understands that supervised release is a

 4   period of time following imprisonment during which defendant will be

 5   subject to various restrictions and requirements.          Defendant

 6   understands that if defendant violates one or more of the conditions

 7   of any supervised release imposed, defendant may be returned to

 8   prison for all or part of the term of supervised release authorized

 9   by statute for the offense that resulted in the term of supervised

10   release, which could result in defendant serving a total term of

11   imprisonment greater than the statutory maximum stated above.

12        8.    Defendant understands that under 21 U.S.C. § 862a,

13   defendant will not be eligible for assistance under state programs

14   funded under the Social Security Act or Federal Food Stamp Act or

15   for federal food stamp program benefits, and that any such benefits

16   or assistance received by defendant’s family members will be reduced

17   to reflect defendant’s ineligibility.

18        9.    Defendant understands that, by pleading guilty, defendant

19   may be giving up valuable government benefits and valuable civic

20   rights, such as the right to vote, the right to possess a firearm,

21   the right to hold office, and the right to serve on a jury.

22   Defendant understands that defendant is pleading guilty to a felony

23   and that it is a federal crime for a convicted felon to possess a

24   firearm or ammunition.     Defendant understands that the conviction in

25   this case may also subject defendant to various other collateral

26   consequences, including but not limited to revocation of probation,

27   parole, or supervised release in another case and suspension or

28   revocation of a professional license.        Defendant understands that

                                            6
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 7 of 19 Page ID #:296




 1   unanticipated collateral consequences will not serve as grounds to

 2   withdraw defendant’s guilty plea.

 3        10.   Defendant understands that, if defendant is not a

 4   United States citizen, the felony conviction in this case may

 5   subject defendant to: removal, also known as deportation, which may,

 6   under some circumstances, be mandatory; denial of citizenship; and

 7   denial of admission to the United States in the future.           The court

 8   cannot, and defendant’s attorney also may not be able to, advise

 9   defendant fully regarding the immigration consequences of the felony

10   conviction in this case.      Defendant understands that unexpected

11   immigration consequences will not serve as grounds to withdraw

12   defendant’s guilty plea.

13                                   FACTUAL BASIS

14        11.   Defendant admits that defendant is, in fact, guilty of the

15   offense to which defendant is agreeing to plead guilty.           Defendant

16   and the USAO agree to the statement of facts provided below and

17   agree that this statement of facts is sufficient to support a plea

18   of guilty to the charge described in this agreement and to establish

19   the Sentencing Guidelines factors set forth in paragraph 13 below

20   but is not meant to be a complete recitation of all facts relevant

21   to the underlying criminal conduct or all facts known to either

22   party that relate to that conduct.

23        From approximately 2018 and continuing until April 18, 2019,

24   defendant knowingly and intentionally participated in a conspiracy

25   to distribute oxycodone and acquire controlled substances by

26   misrepresentation, fraud, forgery, deception, and subterfuge with

27   co-defendants Johnny ALVAREZ and Adam ROGGERO.          During this time,

28   defendant was a physician assistant licensed to practice medicine in

                                            7
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 8 of 19 Page ID #:297




 1   California.   Defendant would write prescriptions for oxycodone by

 2   filling in the drug type, dosage, and pill quantity on the

 3   prescription but leaving the patient name blank, so that a drug

 4   broker could fill in the patient name later.         Defendant would

 5   provide the prescriptions to ALVAREZ, ROGGERO, and other drug

 6   brokers, knowing that the oxycodone filled from the prescriptions

 7   would be sold to drug customers who were not using the oxycodone for

 8   legitimate medical purposes and whom defendant had never met or

 9   examined.   Defendant knew that the prescriptions were issued, and

10   intended that the prescriptions be issued, outside the usual course

11   of professional medical practice and without a legitimate medical

12   purpose.    ALVAREZ, ROGGERO, and the other drug brokers would then

13   sell the prescriptions or the oxycodone filled from the

14   prescriptions for cash, and share the proceeds with defendant.             In

15   furtherance of the conspiracy, the following occurred:

16        On or about December 18, 2018, defendant wrote a prescription

17   for 120 pills of 30 mg oxycodone, deliberately leaving the patient

18   name blank, and sold the prescription to a drug broker (“Broker 1”)

19   for about $1,000, knowing Broker 1 would distribute the oxycodone.

20   At a parking lot in Irvine, California, Broker 1 wrote R.A.’s name

21   on the prescription as the receiving patient and delivered the

22   prescription to ALVAREZ.      ALVAREZ then filled the prescription at a

23   pharmacy in Newport Beach, California, and gave 108 pills of

24   oxycodone for $2,400 to a drug customer, who was in reality an

25   undercover law enforcement officer (“UC-1”).

26        On February 23, 2019, at a café in Aliso Viejo, California,

27   defendant met with Broker 1, who was at that point cooperating with

28   law enforcement.    Defendant wrote six prescriptions for 120 pills of

                                            8
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 9 of 19 Page ID #:298




 1   30 mg oxycodone each, deliberately leaving the patient name blank,

 2   and gave them to Broker 1.

 3        On March 18, 2019, at the same café in Aliso Viejo, defendant

 4   accepted from Broker 1, who was cooperating with law enforcement,

 5   $2,500 in cash as payment for the six prescriptions defendant had

 6   previously provided on February 23, 2019.         Defendant wrote four more

 7   prescriptions for 120 pills of 30 mg oxycodone each, deliberately

 8   leaving the patient name blank, and gave them to Broker 1.

 9        For each of the prescriptions defendant gave to Broker 1,

10   defendant knew that oxycodone would not be used for a legitimate

11   medical purpose and expected that Broker 1 would pay defendant for

12   the prescriptions after they had been sold to drug customers.

13        In addition to the above, between 2018 and April 15, 2019,

14   defendant wrote prescriptions for a total of 115.2 grams of

15   oxycodone that defendant gave to a drug broker, knowing they would

16   not be used for a legitimate medical purpose.          The prescriptions

17   were filled using the patient names Adam ROGGERO, R.A., R.A., J.M.,

18   R.D., B.K., C.L., C.B., and R.R.

19        As a physician assistant, defendant abused his position of

20   trust in a manner that significantly facilitated the commission of

21   the conspiracy charged in count one of the indictment.

22                                SENTENCING FACTORS

23        12.   Defendant understands that in determining defendant’s

24   sentence the Court is required to calculate the applicable

25   Sentencing Guidelines range and to consider that range, possible

26   departures under the Sentencing Guidelines, and the other sentencing

27   factors set forth in 18 U.S.C. § 3553(a).         Defendant understands

28   that the Sentencing Guidelines are advisory only, that defendant

                                            9
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 10 of 19 Page ID #:299




 1   cannot have any expectation of receiving a sentence within the

 2   calculated Sentencing Guidelines range, and that after considering

 3   the Sentencing Guidelines and the other § 3553(a) factors, the Court

 4   will be free to exercise its discretion to impose any sentence it

 5   finds appropriate between the mandatory minimum and up to the

 6   maximum set by statute for the crime of conviction.

 7         13.   Defendant and the USAO agree to the following applicable

 8   Sentencing Guidelines factors:

 9
           Base Offense Level:               28      [U.S.S.G. § 2D1.1(c)(6)]
10
           Abuse of Position of Trust:       +2      [U.S.S.G. § 3B1.3]
11
           Acceptance of
12         Responsibility:                   -3      [U.S.S.G. § 3E1.1]
13

14         Variance (¶ 3(e), above):         -2
15         Total Offense:                    25
16

17         The USAO will agree to a two-level downward adjustment for
18   acceptance of responsibility (and, if applicable, move for an
19   additional one-level downward adjustment under U.S.S.G. § 3E1.1(b))
20   only if the conditions set forth in paragraph 3(c)) are met and if
21   defendant has not committed, and refrains from committing, acts
22   constituting obstruction of justice within the meaning of U.S.S.G.
23   § 3C1.1, as discussed below.       Subject to paragraph 26 below,
24   defendant and the USAO agree not to seek, argue, or suggest in any
25   way, either orally or in writing, that any other specific offense
26   characteristics, adjustments, or departures relating to the offense
27   level be imposed.      Defendant agrees, however, that if, after signing
28   this agreement but prior to sentencing, defendant were to commit an

                                            10
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 11 of 19 Page ID #:300




 1   act, or the USAO were to discover a previously undiscovered act

 2   committed by defendant prior to signing this agreement, which act,

 3   in the judgment of the USAO, constituted obstruction of justice

 4   within the meaning of U.S.S.G. § 3C1.1, the USAO would be free to

 5   seek the enhancement set forth in that section and to argue that

 6   defendant is not entitled to a downward adjustment for acceptance of

 7   responsibility under U.S.S.G. § 3E1.1.         Defendant understands that

 8   defendant’s offense level could be increased if defendant is a

 9   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.           If defendant’s

10   offense level is so altered, defendant and the USAO will not be

11   bound by the agreement to Sentencing Guideline factors set forth

12   above.

13         14.   Defendant understands that there is no agreement as to

14   defendant’s criminal history or criminal history category.

15         15.   Defendant and the USAO reserve the right to argue for a

16   sentence outside the sentencing range established by the Sentencing

17   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

18   (a)(2), (a)(3), (a)(6), and (a)(7).

19                         WAIVER OF CONSTITUTIONAL RIGHTS

20         16.   Defendant understands that by pleading guilty, defendant

21   gives up the following rights:

22               a.   The right to persist in a plea of not guilty.

23               b.   The right to a speedy and public trial by jury.

24               c.   The right to be represented by counsel –- and if

25   necessary have the Court appoint counsel -- at trial.            Defendant

26   understands, however, that, defendant retains the right to be

27   represented by counsel –- and if necessary have the Court appoint

28   counsel –- at every other stage of the proceeding.

                                            11
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 12 of 19 Page ID #:301




 1               d.   The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4               e.   The right to confront and cross-examine witnesses

 5   against defendant.

 6               f.   The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9               g.   The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12               h.   Any and all rights to pursue any affirmative

13   defenses, Fourth Amendment or Fifth Amendment claims, and other

14   pretrial motions that have been filed or could be filed.

15                          WAIVER OF APPEAL OF CONVICTION

16         17.   Defendant understands that, with the exception of an

17   appeal based on a claim that defendant’s guilty plea was

18   involuntary, by pleading guilty defendant is waiving and giving up

19   any right to appeal defendant’s conviction on the offense to which

20   defendant is pleading guilty.       Defendant understands that this

21   waiver includes, but is not limited to, arguments that the statutes

22   to which defendant is pleading guilty are unconstitutional, and any

23   and all claims that the statement of facts provided herein is

24   insufficient to support defendant’s plea of guilty.

25   //

26   //

27

28

                                            12
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 13 of 19 Page ID #:302




 1                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2         18.   Defendant gives up the right to appeal all of the

 3   following: (a) the procedures and calculations used to determine and

 4   impose any portion of the sentence; (b) the term of imprisonment

 5   imposed by the Court, provided it is no more than the high-end of

 6   the Sentencing Guidelines range calculated by the Court; (c) the

 7   fine imposed by the Court, provided it is within the statutory

 8   maximum; (d) to the extent permitted by law, the constitutionality

 9   or legality of defendant’s sentence, provided it is within the

10   statutory maximum; (e) the term of probation or supervised release

11   imposed by the Court, provided it is within the statutory maximum;

12   and (f) any of the following conditions of probation or supervised

13   release imposed by the Court: the conditions set forth in General

14   Order 20-04 of this Court; the drug testing conditions mandated by

15   18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

16   conditions authorized by 18 U.S.C. § 3563(b)(7).

17         19.   Defendant also gives up any right to bring a post-

18   conviction collateral attack on the conviction or sentence, except a

19   post-conviction collateral attack based on a claim of ineffective

20   assistance of counsel or an explicitly retroactive change in the

21   applicable Sentencing Guidelines, sentencing statutes, or statutes

22   of conviction.     Defendant understands that this waiver includes, but

23   is not limited to, arguments that the statutes to which defendant is

24   pleading guilty are unconstitutional, that newly discovered evidence

25   purportedly supports defendant’s innocence, and any and all claims

26   that the statement of facts provided herein is insufficient to

27   support defendant’s plea of guilty.

28

                                            13
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 14 of 19 Page ID #:303




 1         20.   The USAO agrees that, provided all portions of the

 2   sentence are at or below the statutory maximum specified above, the

 3   USAO gives up its right to appeal any portion of the sentence.

 4                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 5         21.   Defendant agrees that if, after entering a guilty plea

 6   pursuant to this agreement, defendant seeks to withdraw and succeeds

 7   in withdrawing defendant’s guilty plea on any basis other than a

 8   claim and finding that entry into this plea agreement was

 9   involuntary, then (a) the USAO will be relieved of all of its

10   obligations under this agreement; and (b) should the USAO choose to

11   pursue any charge that was either dismissed or not filed as a result

12   of this agreement, then (i) any applicable statute of limitations

13   will be tolled between the date of defendant’s signing of this

14   agreement and the filing commencing any such action; and

15   (ii) defendant waives and gives up all defenses based on the statute

16   of limitations, any claim of pre-indictment delay, or any speedy

17   trial claim with respect to any such action, except to the extent

18   that such defenses existed as of the date of defendant’s signing

19   this agreement.

20                           EFFECTIVE DATE OF AGREEMENT

21         22.   This agreement is effective upon signature and

22   execution of all required certifications by defendant, defendant’s

23   counsel, and an Assistant United States Attorney.

24                                BREACH OF AGREEMENT

25         23.    Defendant agrees that if defendant, at any time after the

26   signature of this agreement and execution of all required

27   certifications by defendant, defendant’s counsel, and an Assistant

28   United States Attorney, knowingly violates or fails to perform any

                                            14
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 15 of 19 Page ID #:304




 1   of defendant’s obligations under this agreement (“a breach”), the

 2   USAO may declare this agreement breached.         All of defendant’s

 3   obligations are material, a single breach of this agreement is

 4   sufficient for the USAO to declare a breach, and defendant shall not

 5   be deemed to have cured a breach without the express agreement of

 6   the USAO in writing.      If the USAO declares this agreement breached,

 7   and the Court finds such a breach to have occurred, then: (a) if

 8   defendant has previously entered a guilty plea pursuant to this

 9   agreement, defendant will not be able to withdraw the guilty plea,

10   and (b) the USAO will be relieved of all its obligations under this

11   agreement.

12         24.   Following the Court’s finding of a knowing breach of this

13   agreement by defendant, should the USAO choose to pursue any charge

14   that was either dismissed or not filed as a result of this

15   agreement, then:

16               a.   Defendant agrees that any applicable statute of

17   limitations is tolled between the date of defendant’s signing of

18   this agreement and the filing commencing any such action.

19               b.   Defendant waives and gives up all defenses based on

20   the statute of limitations, any claim of pre-indictment delay, or

21   any speedy trial claim with respect to any such action, except to

22   the extent that such defenses existed as of the date of defendant’s

23   signing this agreement.

24               c.   Defendant agrees that: (i) any statements made by

25   defendant, under oath, at the guilty plea hearing (if such a hearing

26   occurred prior to the breach); (ii) the agreed-to factual basis

27   statement in this agreement; and (iii) any evidence derived from

28   such statements, shall be admissible against defendant in any such

                                            15
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 16 of 19 Page ID #:305




 1   action against defendant, and defendant waives and gives up any

 2   claim under the United States Constitution, any statute, Rule 410 of

 3   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

 4   Criminal Procedure, or any other federal rule, that the statements

 5   or any evidence derived from the statements should be suppressed or

 6   are inadmissible.

 7           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 8                                 OFFICE NOT PARTIES

 9         25.   Defendant understands that the Court and the United States

10   Probation and Pretrial Services Office are not parties to this

11   agreement and need not accept any of the USAO’s sentencing

12   recommendations or the parties’ agreements to facts or sentencing

13   factors.

14         26.   Defendant understands that both defendant and the USAO are

15   free to: (a) supplement the facts by supplying relevant information

16   to the United States Probation and Pretrial Services Office and the

17   Court, (b) correct any and all factual misstatements relating to the

18   Court’s Sentencing Guidelines calculations and determination of

19   sentence, and (c) argue on appeal and collateral review that the

20   Court’s Sentencing Guidelines calculations and the sentence it

21   chooses to impose are not error, although each party agrees to

22   maintain its view that the calculations in paragraph 13 are

23   consistent with the facts of this case.         While this paragraph

24   permits both the USAO and defendant to submit full and complete

25   factual information to the United States Probation and Pretrial

26   Services Office and the Court, even if that factual information may

27   be viewed as inconsistent with the facts agreed to in this

28

                                            16
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 17 of 19 Page ID #:306




 1   agreement, this paragraph does not affect defendant’s and the USAO’s

 2   obligations not to contest the facts agreed to in this agreement.

 3         27.   Defendant understands that even if the Court ignores

 4   any sentencing recommendation, finds facts or reaches conclusions

 5   different from those agreed to, and/or imposes any sentence up to

 6   the maximum established by statute, defendant cannot, for that

 7   reason, withdraw defendant’s guilty plea, and defendant will remain

 8   bound to fulfill all defendant’s obligations under this agreement.

 9   Defendant understands that no one –- not the prosecutor, defendant’s

10   attorney, or the Court –- can make a binding prediction or promise

11   regarding the sentence defendant will receive, except that it will

12   be within the statutory maximum.

13                             NO ADDITIONAL AGREEMENTS

14         28.   Defendant understands that, except as set forth herein,

15   there are no promises, understandings, or agreements between the

16   USAO and defendant or defendant’s attorney, and that no additional

17   promise, understanding, or agreement may be entered into unless in a

18   writing signed by all parties or on the record in court.

19                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

20         29.   The parties agree that this agreement will be considered

21   //

22   //

23

24

25

26

27

28

                                            17
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 18 of 19 Page ID #:307




 1   part of the record of defendant’s guilty plea hearing as if the

 2   entire agreement had been read into the record of the proceeding.

 3   AGREED AND ACCEPTED
 4   UNITED STATES ATTORNEY’S OFFICE
     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   NICOLA T. HANNA
     United States Attorney
 7
      /s/Rosalind Wang
 8                                                  10/16/2020
     ROSALIND WANG                                  Date
 9
     Assistant United States Attorney
10

11
     RAIF WADIE ISKANDER                            Date
12   Defendant
13
                                                     October 16, 2020
14
     AMY KARLIN                                     Date
15   Counsel for Defendant
     RAIF WADIE ISKANDER
16

17                            CERTIFICATION OF DEFENDANT

18          I have read this agreement in its entirety.           I have had enough

19   time to review and consider this agreement, and I have carefully and

20   thoroughly discussed every part of it with my attorney.            I

21   understand the terms of this agreement, and I voluntarily agree to

22   those terms.    I have discussed the evidence with my attorney, and my

23   attorney has advised me of my rights, of possible pretrial motions

24   that might be filed, of possible defenses that might be asserted

25   either prior to or at trial, of the sentencing factors set forth in

26   18 U.S.C. § 3553(a), of relevant Sentencing Guidelines provisions,

27   and of the consequences of entering into this agreement.            No

28   promises, inducements, or representations of any kind have been made

                                            18
     Case 8:19-cr-00136-JVS Document 71 Filed 11/17/20 Page 19 of 19 Page ID #:308




 1   to me other than those contained in this agreement.             No one has

 2   threatened or forced me in any way to enter into this agreement.                I

 3   am satisfied with the representation of my attorney in this matter,

 4   and I am pleading guilty because I am guilty of the charge and wish

 5   to take advantage of the promises set forth in this agreement, and

 6   not for any other reason.

 7

 8
     RAIF WADIE ISKANDER                            Date
 9   Defendant

10                     CERTIFICATION OF DEFENDANT’S ATTORNEY

11         I am RAIF WADIE ISKANDER’s attorney.        I have carefully and

12   thoroughly discussed every part of this agreement with my client.

13   Further, I have fully advised my client of his rights, of possible

14   pretrial motions that might be filed, of possible defenses that

15   might be asserted either prior to or at trial, of the sentencing

16   factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing

17   Guidelines provisions, and of the consequences of entering into this

18   agreement.    To my knowledge: no promises, inducements, or

19   representations of any kind have been made to my client other than

20   those contained in this agreement; no one has threatened or forced

21   my client in any way to enter into this agreement; my client’s

22   decision to enter into this agreement is an informed and voluntary

23   one; and the factual basis set forth in this agreement is sufficient

24   to support my client’s entry of a guilty plea pursuant to this

25   agreement.

26
                                                      October 16, 2020
27   AMY KARLIN                                     Date
     Attorney for Defendant
28   RAIF WADIE ISKANDER

                                            19
